                                Case 19-15594            Doc 35       Filed 06/26/19           Page 1 of 2
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 19-15594-LSS
Lauren Michele Francis-Jackson                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-0                  User: jmanderso                    Page 1 of 1                          Date Rcvd: Jun 24, 2019
                                      Form ID: definmgt                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 26, 2019.
db             +Lauren Michele Francis-Jackson,   4439 Beckenham Pl,   Upper Marlboro, MD 20772-6912
aty            +Richard L. Gilman,   Gilman & Edwards, LLC,   8401 Corporate Drive,   Suite 450,
                 Landover, MD 20785-2284

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 24, 2019 at the address(es) listed below:
              Gene Jung    gene.jung@brockandscott.com, mdecf@brockandscott.com,wbecf@brockandscott.com,
               cecily.perry@brockandscott.com
              Janet M. Nesse    jnesse@mhlawyers.com, DC0N@ecfcbis.com,jmnesse@ecf.axosfs.com,
               jfasano@mhlawyers.com,cpalik@mhlawyers.com,tmackey@mhlawyers.com
              Richard L. Gilman    rgilman@gilmanedwards.com, kedwards@gilmanedwards.com,
               elivingston@gilmanedwards.com,chamilton@gilmanedwards.com,gilmanrr71225@notify.bestcase.com
              Timothy P. Branigan    cmecf@chapter13maryland.com
                                                                                            TOTAL: 4
                          Case 19-15594       Doc 35       Filed 06/26/19       Page 2 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                         at Greenbelt
                                 In re:    Case No.: 19−15594 − LSS        Chapter: 7

Lauren Michele Francis−Jackson
Debtor

                      NOTICE OF REQUIREMENT TO FILE THE
             CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                                (Official Form 423)


    Notice is hereby given that, subject to limited exceptions, a debtor must complete an instructional course in
Personal Financial Management and file the Certification About a Financial Management Course(Official Form 423)
by 9/30/19 unless an approved provider has notified the Court that a debtor has completed the course.

     The Certification About a Financial Management Course(Official Form 423) is a statement by an individual
debtor or joint debtors certifying that they have completed an instructional course in personal financial management
from an approved personal financial management provider. It is required to be filed pursuant to Federal Rules of
Bankruptcy Procedures, Rule 1007(b)(7). The Financial Management Course is obtained after the bankruptcy petition
is filed.
    If the debtor does not file the Certification About a Financial Management Course(Official Form 423) by the due
date stated on this notice or the Court has not been notified by an approved provider that the debtor has completed the
course, the case will be closed without a discharge. The debtor will have to file a motion to reopen the case to allow
for the filing of the certificate of completion of a course in Personal Financial Management. The debtor must pay the
full filing fee for such motion.

    Information on the Personal Financial Management Course can be found on the U.S. Trustee Program web site:
http://www.usdoj.gov/ust/eo/bapcpa/ccde/de_approved.htm

   Please note, the Personal Financial Management Course Certificate should not be confused with the Certificate of
Credit Counseling which should be filed with the petition. The Certification About a Financial Management
Course(Official Form 423) is a separate filing requirement.


Dated: 6/24/19
                                                           Mark A. Neal, Clerk of Court
                                                           by Deputy Clerk, Jolon Anderson
                                                           Team Phone: 410−962−0795


Form definmgt (12/2015)
